TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00373-CV


                                         H. G., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


            FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
       NO. 51641, THE HONORABLE FRANK E. GRIFFIN, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant H. G. filed her notice of appeal on June 16, 2022. The appellate record

was complete on July 8, 2022, making appellant’s brief due on July 28, 2022. On July 28, 2022,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order Maria Peña to file

appellant’s brief no later than August 16, 2022. If the brief is not filed by that date, counsel may

be required to show cause why she should not be held in contempt of court.

               It is ordered on August 1, 2022.
Before Justices Goodwin, Baker, and Kelly




                                            2